
	
		I
		112th CONGRESS
		1st Session
		H. R. 973
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2011
			Mrs. Adams (for
			 herself, Mr. Posey,
			 Mr. Akin, Mr. Coble, Mr.
			 Sensenbrenner, Mr.
			 Gohmert, Mr. Carter,
			 Mr. Westmoreland,
			 Mr. King of Iowa,
			 Mr. Burton of Indiana,
			 Mr. Gingrey of Georgia,
			 Mr. Garrett,
			 Mr. Pitts,
			 Mr. Roe of Tennessee,
			 Mr. McClintock,
			 Mr. Manzullo,
			 Mr. Neugebauer,
			 Mr. Nugent,
			 Mr. Huelskamp,
			 Mr. Brooks,
			 Mr. Kingston,
			 Mr. Duncan of South Carolina,
			 Mrs. McMorris Rodgers,
			 Mr. Stutzman,
			 Mr. Miller of Florida,
			 Mr. Flores,
			 Mr. Issa, Mr. Pence, Mr.
			 Gallegly, Mr. Forbes,
			 Mr. Marino,
			 Mr. Ross of Florida,
			 Mr. Chaffetz,
			 Mr. Daniel E. Lungren of California,
			 Mrs. Black,
			 Mrs. Miller of Michigan,
			 Mr. Cole, Mrs. Schmidt, Mr.
			 Paul, Mr. Reed,
			 Mrs. Ellmers,
			 Mrs. Blackburn,
			 Mr. McCotter,
			 Mr. Wilson of South Carolina,
			 Mr. Barletta,
			 Mr. Bachus,
			 Mr. Goodlatte,
			 Mr. Walberg,
			 Mr. Duncan of Tennessee,
			 Mr. Rooney, and
			 Mr. Jones) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 28, United States Code, to prevent the
		  misuse of foreign law in Federal courts, and for other
		  purposes.
	
	
		1.Use of foreign law in Federal
			 courtsPart VI of title 28,
			 United States Code, is amended by adding at the end the following:
			
				183Use of foreign
				law in Federal courts
					4201.Limitation on
				use of foreign law in Federal courtsIn any court created by or under article III
				of the Constitution of the United States, no justice, judge, or other judicial
				official shall decide any issue in a case before that court in whole or in part
				on the authority of foreign law, except to the extent the Constitution or an
				Act of Congress requires the consideration of that foreign
				law.
					.
		2.Clerical
			 amendmentThe table of
			 chapters for part VI of title 28, United States Code, is amended by adding at
			 the end the following:
			
				
					183.
						Use of foreign law in
				  Federal
				  courts4201
				
				.
		
